

	

		II

		109th CONGRESS

		1st Session

		S. 912

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2005

			Mr. Feingold (for

			 himself, Mr. Lautenberg,

			 Mr. Leahy, Mr.

			 Kerry, Mr. Jeffords,

			 Mrs. Boxer, Mr.

			 Dayton, Mr. Schumer, and

			 Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Federal Water Pollution Control Act to

		  clarify the jurisdiction of the United States over waters of the United

		  States.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Clean Water Authority Restoration

			 Act of 2005.

		2.PurposesThe purposes of this Act are as

			 follows:

			(1)To reaffirm the

			 original intent of Congress in enacting the Federal Water Pollution Control Act Amendments

			 of 1972 (86 Stat. 816) to restore and

			 maintain the chemical, physical, and biological integrity of the waters of the

			 United States.

			(2)To clearly define

			 the waters of the United States that are subject to the

			 Federal Water Pollution Control

			 Act.

			(3)To provide

			 protection to the waters of the United States to the fullest extent of the

			 legislative authority of Congress under the Constitution.

			3.FindingsCongress finds the following:

			(1)Water is a unique

			 and precious resource that is necessary to sustain human life and the life of

			 animals and plants.

			(2)Water is used not

			 only for human, animal, and plant consumption, but is also important for

			 agriculture, transportation, flood control, energy production, recreation,

			 fishing and shellfishing, and municipal and commercial uses.

			(3)In enacting

			 amendments to the Federal Water Pollution

			 Control Act in 1972 and through subsequent amendment, including the

			 Clean Water Act of 1977 (91 Stat. 1566) and the Water

			 Quality Act of 1987 (101 Stat. 7), Congress established

			 the national objective of restoring and maintaining the chemical, physical, and

			 biological integrity of the waters of the United States and recognized that

			 achieving this objective requires uniform, minimum national water quality and

			 aquatic ecosystem protection standards to restore and maintain the natural

			 structures and functions of the aquatic ecosystems of the United States.

			(4)Water is

			 transported through interconnected hydrologic cycles, and the pollution,

			 impairment, or destruction of any part of an aquatic system may affect the

			 chemical, physical, and biological integrity of other parts of the aquatic

			 system.

			(5)Protection of

			 intrastate waters, along with other waters of the United States, is necessary

			 to restore and maintain the chemical, physical, and biological integrity of all

			 waters in the United States.

			(6)The regulation of

			 discharges of pollutants into interstate and intrastate waters is an integral

			 part of the comprehensive clean water regulatory program of the United

			 States.

			(7)Small and

			 periodically-flowing streams comprise the majority of all stream channels in

			 the United States and serve critical biological and hydrological functions that

			 affect entire watersheds, including reducing the introduction of pollutants to

			 large streams and rivers, and especially affecting the life cycles of aquatic

			 organisms and the flow of higher order streams during floods.

			(8)The pollution or

			 other degradation of waters of the United States, individually and in the

			 aggregate, has a substantial relation to and effect on interstate

			 commerce.

			(9)Protection of the

			 waters of the United States, including intrastate waters, is necessary to

			 prevent significant harm to interstate commerce and sustain a robust system of

			 interstate commerce in the future.

			(10)Waters,

			 including wetlands, provide protection from flooding, and draining or filling

			 wetlands and channelizing or filling streams, including intrastate wetlands and

			 streams, can cause or exacerbate flooding, placing a significant burden on

			 interstate commerce.

			(11)Millions of

			 people in the United States depend on wetlands and other waters of the United

			 States to filter water and recharge surface and subsurface drinking water

			 supplies, protect human health, and create economic opportunity.

			(12)Millions of

			 people in the United States enjoy recreational activities that depend on

			 intrastate waters, such as waterfowl hunting, bird watching, fishing, and

			 photography and other graphic arts, and those activities and associated travel

			 generate billions of dollars of income each year for the travel, tourism,

			 recreation, and sporting sectors of the economy of the United States.

			(13)Activities that

			 result in the discharge of pollutants into waters of the United States are

			 commercial or economic in nature.

			(14)States have the

			 responsibility and right to prevent, reduce, and eliminate pollution of waters,

			 and the Federal Water Pollution Control

			 Act respects the rights and responsibilities of States by preserving

			 for States the ability to manage permitting, grant, and research programs to

			 prevent, reduce, and eliminate pollution, and to establish standards and

			 programs more protective of a State’s waters than is provided under Federal

			 standards and programs.

			(15)Protecting the

			 quality of and regulating activities affecting the waters of the United States

			 is a necessary and proper means of implementing treaties to which the United

			 States is a party, including treaties protecting species of fish, birds, and

			 wildlife.

			(16)Protecting the

			 quality of and regulating activities affecting the waters of the United States

			 is a necessary and proper means of protecting Federal land, including hundreds

			 of millions of acres of parkland, refuge land, and other land under Federal

			 ownership and the wide array of waters encompassed by that land.

			(17)Protecting the

			 quality of and regulating activities affecting the waters of the United States

			 is necessary to protect Federal land and waters from discharges of pollutants

			 and other forms of degradation.

			4.Definition of

			 waters of the United StatesSection 502 of the

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1362) is amended—

			(1)by striking

			 paragraph (7);

			(2)by redesignating

			 paragraphs (8) through (23) as paragraphs (7) through (22), respectively;

			 and

			(3)by adding at the

			 end the following:

				

					(23)Waters of the

				United StatesThe term waters of the United States

				means all waters subject to the ebb and flow of the tide, the territorial seas,

				and all interstate and intrastate waters and their tributaries, including

				lakes, rivers, streams (including intermittent streams), mudflats, sandflats,

				wetlands, sloughs, prairie potholes, wet meadows, playa lakes, natural ponds,

				and all impoundments of the foregoing, to the fullest extent that these waters,

				or activities affecting these waters, are subject to the legislative power of

				Congress under the

				Constitution.

					.

			5.Conforming

			 amendmentsThe

			 Federal Water Pollution Control Act

			 (33 U.S.C.

			 1251 et seq.) is amended—

			(1)by striking

			 navigable waters of the United States each place it appears and

			 inserting waters of the United States;

			(2)in section

			 304(l)(1) by striking navigable waters in the heading and

			 inserting waters of the

			 united states; and

			(3)by striking

			 navigable waters each place it appears and inserting

			 waters of the United States.

			

